Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment and Declaration filed on 08/09/2022; and IDS filed on 06/23/2022.
Claim 1 has been amended.
Claims 1, 3-7, 9, 11 are pending in the instant application.
Claim 9 has been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 08/09/2022 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Argument section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASADA et al (US 2012/0225012) in view of WATKINS et al (US 2003/0032964) and HERNANDEZ et al (Influence of Powder Particle Size Distribution on Complex Viscosity and Other Properties of Acrylic Bone Cement for Vertebroplasty and Kyphoplasty. Inc. J Biomed Mater Res Part B: Appl Biomater 77B: 98–103, 2006).
ASADA teaches a composition for hard tissue repair (see title), such as bone cement (see 0002]) comprised of: monomer A (see abstract), such as methacrylate (see [0033]); polymer B (see abstract), such as methacrylate polymer (see abstract); a polymerization initiator C containing an organoboron compound (see abstract), such as partially oxidized trialkylboron (see [0098]); and a contrast medium (see [0089]), such as barium sulfate and zirconium oxide (see [0175]). Additional disclosures include: testing properties, such as viscosity, flexural elastic modulus, tensile strength, compression strength and flexural strength (see [0075]; [0238]) for hard tissue repair ([0076]); specific surface area of 0.1 to 0.5 (m2/g), specific surface area of 0.51 to 1.2 (m2/g), and a specific surface area of 1.5 to 4.5 (m2/g) (see [0012]); volume mean particle diameter of about 1-50 um (see [0087]), such as 26.7um for b1, 8.2um for b2, and 24.6 um for b3 (see [0225]), wherein the total mean particle diameter for b1+b2+b3 is about 13.5um for this example (see [0221]-[0225]), wherein in example 13B on pg. 21 in Table 7 uses 25% of b1 and 75% of b3, which would give a total mean particle diameter of all diameters at about 25.1um and would be within Applicant’s rang; aprotic solvent and alcohol can be used when needed (see [0097]), and can affect the curing time and other mechanical properties (see [0117]). 
ASADA does not specifically teach the size of the barium sulfate or zirconia contrast medium, such as greater than 3um.
WATKINS teaches a bone cement (see [0216]) composition, similar to ASADA’s composition, such as methylmethacrylate (MMA) monomer (see [0216]), which reads on methacrylate type monomer; polymethylmetacrylate polymer (PMMA) (see [0216]), which reads on methacrylate-based polymer; a polymerization initiator (C) (see [0216]); and a contrast agent (see [0216]), such as barium sulfate and zirconia powder (see [0208]. Additional disclosures include: comparing the result of different sizes, such as 1um, 8um and 10um, of barium and zirconia contrast medium (see [0206]-[0210]), wherein adjusting the grain size of the barium sulfate powder so that the average grain size (D50) was 10 um resulted in a bone cement mixture having not only sufficient radiopacity and mechanical strength, but also sufficient shelf life, handling and bio-compatibility (see [0253]).
HERNANDEZ teaches the prior art had known that powder particle size distribution can influence viscosity and other properties in bone cement (see abstract), wherein “it is possible to obtain desirable cement properties through a rational approach by determining its composition; one way being to adjust the powder particle size distribution, which can be achieved by combining poly(methyl methacrylate) (PMMA) beads of different sizes” (see Introduction).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using contrast medium grain size of 10um diameter. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase radiopacity and mechanical strength, sufficient shelf life, handling and bio-compatibility, and reasonably would have expected success because both references dealt with the same field of endeavor, such as bone cement.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate alcohol and/or aprotic solvent. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow the practitioner to adjust curing time and the mechanical properties of the composition, and reasonably would have expected success because ASADA teaches aprotic solvent and alcohol can be added when needed, in making the hard composition. Note, it appears the alcohol is evaporated or removed, and is not part of the hard tissue repair composition or else the composition is not hard.
The references do not specifically teach adding the ingredients in the amount range or exact mean particle diameter of all particles as claimed by Applicant.  The amount and particle diameter of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount and particle size of each ingredient to add in order to best achieve the desired results, such as radio-opacity, setting time, tensile strength, etc. for hard tissue repair.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
	Note, it appears the alcohol is evaporated or removed, and is not part of the hard tissue repair composition or else the composition is not hard.

Response to Arguments
	Applicant argues that Asada et al. discloses use of an organoic boron compound (cl), such as partially oxidized trialkylboron, as a polymerization initiator composition (C) (paragraphs [0096]-[0103]). Asada et al. describes that the polymerization initiator composition (C) may further contain an aprotic solvent (c2) by which the organoboron compound (cl) is diluted, and thus exothermic properties of the organoboron compound (cl) having ignition properties become gentler to suppress ignition properties, and hence, handling of the composition during transportation, storage and mixing is facilitated, and rapid generation of heat can be inhibited (paragraph [0104]). Asada et
al. further describes polymerization initiator composition (C) may further contains an alcohol (c3) in addition to the aprotic solvent (c2) (paragraph [0116]). That is, Asada et al. teaches the combination use of an alcohol and an aprotic solvent with the organoboron compound. On the other hand, claim I of the present application as amended specifies that the initiator (C), which is a liquid organic boron compound, contains an alcohol but does not contain an aprotic solvent. The use of an alcohol without an aprotic solvent is not described nor taught by Asada et al. because Asada et al. merely teaches an alcohol is used in addition to an aprotic solvent. Liquid organic boron compound, such as a trialkylboron having the following chemical structure, has a tendency to show a strong Lewis-acidity.
	The Examiner finds this argument unpersuasive, because ASADA teaches these ingredients may be added if needed. Thus, these two ingredients are not required.
	Applicant argues that Applicant submits herewith a Declaration under 37 C.F.R. § 1.132 by Mr. Shinya Aoki, a co-inventor of the present application, which demonstrates that when an alcohol (ethanol), in place of an aprotic solvents (hexane), is used with the liquid organic boron compound (tyibutylboron), tributylboron shows a lowered activity as a polymerization initiator, and thus curing time becomes longer. Because an aprotic solvent such as a hexane cannot be bonded/coordination bonded with a liquid organic boron compound, the aprotic solvent does not shows decrement of the chemical activity of the liquid organic boron compound, and thus the curing time does not become longer.
The long curing time enabled by the use of an alcohol in place of an aprotic solvent derives a prominent advantage for a bone cement, because it can provide a sufficient time for a doctor to handle the bone cement when applying the bone cement to a patient. Asada et al. merely teaches use of an alcohol as an additional solvent to the aprotic solvent for diluting the organoboron compound. Due to the presence of the aprotic solvent, the compound of Asada et al. cannot contain a sufficient amount of the alcohol because the alcohol is merely an additional solvent. Thus the advantage of the presently claimed use of an alcohol in place of an aprotic solvent, namely the elongation of a curing time which leads to a provision of a sufficient handling time for a doctor, is not taught or even suggested by Asada et al.
	The Examiner finds this argument unpersuasive, because ASADA teaches the alcohol ingredient can affect curing time. Additionally, Applicant’s experiments in the Declaration require specific ingredients, such as ethanol, oxidized tributyl boron, methyl methacrylate monomers; which is not commensurate in scope with the breadth of the claims, since Applicant’s claim recites genus of ingredients, such as alcohol, organic boron, and monomer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618